Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Objections
Claims 2, 6, 10, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 2 and 10 each recites “identifying the second user as compatible with the first user is further based on the first weight and the second weight,” and claims 6 and 14 each recites “wherein identifying the second user as compatible with the first user is further based on a profile of the first user and the profile of the second user.”  In each claim, reciting “further based on” indicates the second user has already been recited as compatible based on some criterion, but independent claims 1 and 9 each recites 

Rejections under 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-6, 9-11, 14, 17-18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1, 3, 5, 9, 11, 13, 17-18, and 20 have limitations reciting identifying a second user or a fourth user as being potentially compatible with the first user or a third user [emphasis added].  Claims 2, 6, 10, 14 have limitations reciting identifying a second user as compatible with a first user [emphasis added].  Examiner found support in the specification defining “potentially compatible” in paragraphs 0045 and 0042 as users that are also recommended by other users.  Examiner found support in specification paragraph 0021 describing a second user as more compatible to a first user than a third user and thus may be a potential match for the first user.  These definitions appear to be the same but the claims’ use the different terms “compatible” and “potentially compatible”  is inconsistent and renders these claims indefinite.

Rejections under 35 U.S.C. 101

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to mental processes without significantly more.  Independent claims 1 and 9 each recites identifying, based in part on the first selection and the second selection, a second user as potentially compatible with the first user, which is a judgement and a mental process that can be done in the human mind or on paper.  Each of these claims also recites transmitting a first media file to a device of a first user, the first media file configured to present a first choice between at least two options; receiving from the first user a first selection in response to the first choice; transmitting a second media file to the device of the first user, the second media file configured to present a second choice between at least two options; receiving from the first user a second selection in response to the second choice; and transmitting to the first user a profile of the second user, each of which is a mental process that can be done in the human mind or on paper.  Claim 9 recites additional elements of an interface configured to send and receive data over a network and a hardware processor, which are generic components of a computer.  Thus the recited mental processes are not integrated into a practical application. Taken as a whole, the transmitting and receiving steps are sending and receiving data over a network and are routine and conventional in the art per the list in MPEP 2106.05(d) part II. As the additional elements recite generic computer components, these claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claims 2 and 10 each recites wherein: a first weight is assigned to the first choice; a second weight is assigned to the second choice; and identifying the second user as compatible 
Claims 4 and 12 each recites in response to receiving the second selection from the first user, transmitting a fourth media file to the device of the first user (sending and receiving data over a network thus routine and conventional per MPEP 2105.05(d) part II); and in response to receiving the fourth selection from the third user, the fourth selection different from the second selection, transmitting the fourth media file to the device of the third user (sending and receiving data over a network thus routine and conventional per MPEP 2105.05(d) part II).  Claims 5 and 13 each recites transmitting the first media file to a device of the second user (sending and 
	Claims 6 and 14 each recites wherein identifying the second user as compatible with the first user is further based on a profile of the first user and the profile of the second user (determination accomplished in the human mind or on paper).  Claims 7 and 15 each recites wherein the first selection must be received from the first user within a certain period of time (sending and receiving data over a network thus routine and conventional per MPEP 2105.05(d) part II).  Claims 8 and 16 each recites in response to receiving the first selection and the second selection, adding information to a profile of the first user, the information based in part on the 

Rejections under 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Terrill et al (US 20070072468), hereafter known as Terrill.
With respect to claims 1 and 9, Terrill teaches:
transmitting a first media file to a device of a first user, the first media file configured to present a first choice between at least two options (paragraphs 0045 transmitting questions, 0066 transmitting personality profile questions to a user); 
receiving from the first user a first selection in response to the first choice (paragraphs 0045, 0066 receive answers to questions); 
in response to receiving the first selection from the first user: 
	transmitting a second media file to the device of the first user, the second media file configured to present a second choice between at least two options (repetition of step above, paragraphs 0045 transmitting questions, 0066 transmitting personality profile questions to a user);
 	receiving from the first user a second selection in response to the second choice (repetition of step above, paragraphs 0045, 0066 receive answers to questions); 

	transmitting to the first user a profile of the second user (figure 6C, 7A profiles of matches based on responses transmitted to a user).
With respect to claims 2 and 10, Terrill teaches:
a first weight is assigned to the first choice (paragraph 0111 figure 23H assign importance to a choice with a slider bar); 
a second weight is assigned to the second choice (repetition of step, paragraph 0111 figure 23H assign importance to a choice with a slider bar); and 
identifying the second user as compatible with the first user is further based on the first weight and the second weight (paragraph 0111 assigned importances used to gauge compatibility between users).
With respect to claims 3 and 11, Terrill teaches:
transmitting the first media file to a device of a third user (repetition of step in claim 1, paragraphs 0045, 0066 transmitting personality profile questions to user); 
receiving from the third user a third selection in response to the first choice, the third selection different from the first selection (repetition of step in claim 1, paragraphs 0045, 0066 receive answers to questions); and 
in response to receiving the third selection from the third user: 
transmitting a third media file to the device of the third user, the third media file configured to present a third choice between at least two options (repetition of step in claim 1, paragraphs 0045, 0066 transmitting personality profile questions to user); 

identifying, based in part on the third selection and the fourth selection, a fourth user as potentially compatible with the third user (repetition of step in claim 1, paragraph 0067 responses to questions in profile used to match user to other users found to be compatible); and 
transmitting to the third user a profile of the fourth user (repetition of step in claim 1, figure 6C, 7A profiles of matches based on responses transmitted to a user).
With respect to claims 4 and 12, Terrill teaches:
in response to receiving the second selection from the first user, transmitting a fourth media file to the device of the first user (repetition of step, paragraphs 0045, 0066 transmitting personality profile questions to user); 
in response to receiving the fourth selection from the third user, the fourth selection different from the second selection, transmitting the fourth media file to the device of the third user (repetition of step, paragraphs 0045, 0066 transmitting personality profile questions to user).

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718.  The examiner can normally be reached on M-W, F 10a-6p, Th 9a-5p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        3/23/21